 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole Willie Brown,Walter Dials,Jerome Dozier, JamesFulton,WillieHill,Thomas Howell,Abraham Johnson,Leroy Lester,VictorRams, Bernardo Ruano, James Scott and Lawrence Slappy for their lossesresulting from our delay in accepting their unconditional offers to return towork.CHANTICLEER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any questions concerning this notice or compliance with itsprovisions,they may communicate directly with the Board's Regional Office, 706Federal Office Building, 500 Zack Street, Tampa, Florida 33602,Telephone 228-7711,Extension 257.John Langenbacher Co., Inc.andCarl Blum.Case 2-CA-10806.October p21,1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Arthur M. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision. The Trial Examiner further found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint,and recommendedthat thoseallegations be dismissed.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hasdelegated its powers in connection with this case to a three-memberpanel[MembersFanning,Brown,and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs,and the entire recordin this case, and hereby adopts thefindings, conclusions,and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]1 On p 24, 1. 26, of the Trial Examiner's Decision delete "United Steel Workers of Amer-ica,AFL-CIO" and substitute therefor "Local 34, International Brotherhood of Teamsters,Chaufteurs,Warehousemen and Helpers of America(Ind.)."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on October 18, 1965, by Carl Blum,an individual,the com-plaint herein issued on December 30, 1965, alleging that John Langenbacher Co.,161 NLRB No. 20. JOHN LANGENBACHER CO.259Inc. (herein called Langenbacher, the Respondent, or the Company), violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, as amended (hereincalled the Act), by refusing to reemploy after a layoff occasioned by economicconsiderations employees Carl Blum, Joseph LiCausi, and Frank Infranca becausethey had engaged in several acts of protected concerted activity. The complaintalleged as well twoinstancesof threats or warnings of reprisal to the employeesbecause of their concerted activity. At the hearing, General Counsel amended thecomplaint to allege a third instance of protected activity and a warning by Respond-ent to the employees to cease such involvement. The Respondent's defense, in sub-stance, is a denial that the failure to recall the three employeeswas in reprisal fortheir concerted activity and a denial of any threats or warnings arising from theemployees' actions. Further, Respondent asserts that in the absence of any provi-sion in the collective-bargaining agreement providing for job security or requiringthat layoff and recall from layoff be governed by seniority, the Charging Party andhis fellows are attempting to achieve such job protectionby means of thisproceeding.All parties participated at the hearing conducted by Trial Examiner Arthur M.Goldberg at New York, New York, on March 7 through 11 and April 14, 1966,and were afforded full opportunity to be heard, introduce evidence,to examine andcross-examine witnesses, to present oral argument, and to file briefs.Oral argu-mentwas presented and briefs were filed by General Counseland Respondent.Motions made by Respondent at the close of General Counsel's case to dismiss thethe complaint in whole or part, on which I reserved ruling untilissuance of thisDecision, are disposed of in accordance with my findings below.'Upon the entire record in the case, my reading of the briefs, and from my obser-vation of the witnesses and their demeanor, I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTThe complaint alleged, theanswerdid not controvert, and I find that John Lan-genbacherCo., Inc., is andhas been at all times material hereina New York cor-poration,with its principalplace of business in the Borough of the Bronx,city andStateof New York,where it is engaged in the manufacture,sale, and distributionof architecturalwoodworkand related products,and is an employer engaged incommerce within the meaningof the Act.H. THELABOR ORGANIZATION INVOLVEDDistrictCouncil No. 9, Brotherhoodof Painters,Decorators and Paperhangersof America, AFL-CIO (herein calledDistrict Council No. 9 or theUnion), is alabor organization within themeaning of Section 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundLangenbacher is part of the architectural woodwork industry, constructing andinstalling the wood interiors of banks, hotels, restaurants, offices, and the like. Asin other phases of the construction industry, all of Langenbacher's work is per-formed on a contract basis, with no inventoryaccumulation.The wood finishing division of Langenbacher's operation involved in this pro-ceeding, employs only some 8 or 10 of the Company's over 100 employees. Thewood finishers, members of the Union, are part of a group of only about 125 suchcraftsmen available to the industry in the city of New York. The work is skilled,requiring a 4-year apprenticeship before journeyman status is achieved. Other woodfinishers represented by the Carpenters Union, are not involved in this proceeding.Prior to 1962, the jurisdiction of District Council No. 9 did not include Brook-lyn or Queens. As a result, over the years a substantial differential developed inthe wages of wood finishers employed in the Bronx and Manhattan and those work-ing at the trade in Brooklyn and Queens. After 1962, District Council No. 9's juris-diction was expanded to take in Brooklyn and Queens, and thereafter in the July 1,I General Counsel's motion of May 18, 1966, to correct errors in the transcript of theproceedings,standing unopposed,is hereby granted. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD1964, collective-bargaining agreement between the Union and the Manufacturing,Woodworkers Association of Greater New York, Inc. (herein called the Associa-tion) a program was established to narrow the wage differential over a 3-yearperiod. By granting increases to the Brooklyn-Queens men every 6 months duringthe 3-year term of the contract, while giving only two increments to the Bronx-Manhattan employees during the same period, the wage gap between the two,groups was to be cut from 46 to 20 cents at the contract's end.Langenbacher has since 1935 maintained contractual relations with District Coun-cilNo. 9 as the representative of its woodfinishers.Until July 31, 1964, the Com-pany executed individual collective-bargaining agreements with the Union, adopt-ing the so-called trade agreement, which is the contract between the Union and thepainting industry. On July 1, 1964, Langenbacher joined the Association and effec-tive the following August 1 began to apply the terms of the Association's collective-bargaining agreement?The last trade agreement adopted by Respondent, provided a wage scale of $4.50,per hour for "New.Work" and $4.06 per hour for "Repaint Work" 3 for the periodAugust "1,, '1962 to July 31, 1964. It appears that while the practice was for pay wood;finishers at the repaint scale, Respondent in this instance raised its finishers to $4.50per hour. Subsequently, upon learning of its error in the spring of 1963, KurtTolksdorf,Respondent'spresident,called the employees together and informed,them 'that the rate would be reduced to $4:06. Tolksdorfsuggestedthat the finish-ers see Martin Rarback, secretary-treasurer of District Council No. 9. The men metwith Rarback and ,as a result took the wage cut instituted by the Company. At this.meeting, Rarback selected Anthony Liggio, a long-time employee of Respondent, to,act as shop steward and so advised the Company. About 1 week thereafter Tolks-dorf called the finishers together again and told the men to call the Union 'to findout about institution of an 8-hour rather than the 7-hour day they then were work-ingLiggio and Joseph LiCausi spoke to Morris Arber, assistant secretary-treasurerof District Council No. 9 who said the 8-hour day was proper. They so advisedTolksdorf and thereafter worked an 8-hour day.In the summer of 1964, District Council No. 9 announced in its newspaper thenegotiation of a new collective-bargaining agreement providing wage increases forthe 'entiremembership. LiCausi asked both Frank Comi, foreman of the wood fin-ishing section and Eric Falso, company office manager about the raise. He wasinformed that the Company had not as yet received a new contract from the Union,but that the raise would be retroactive to August 1. It appears that at that timeRarback was away from his office at a convention. At the same time, Carl Blum,theCharging Party herein, had learned that wood finishers employed by Jacob'FroelichCabinetWorks, a competitor of Respondent, had not received theirraise.After LiCausi reported 'his findings, Blum organized a committee of two.employees from the Froehlich shop and two from Respondent to meet with and,tellRarback they 'had not received the announced raise. Though Blum set up thecommittee and arranged for it to meet with Rarback, he himself did not go withthe delegation. As Rarback at this meeting said would happen, the finishers sub-sequently received an increase of 10 cents per hour, retroactive to August 1, bring-ing their hourly rate to $4.16.4Each year the employees receive from the Painting Industry Insurance Fund astatement showing, among other things, the total wages on which their employermade a stated percentage contribution to the Fund.A number of Respondent'sfinishers noticed that the wages reported on their 1964 statement from the Fund,received in April 1965, were lower than their earnings reported for income tax pur-2 There is presently pending in the Federal District Court, Southern District of NewYork, a lawsuit,infra,which raisestinter algathe question as to which of the two con-tracts, -i.e , the Association 'or ,the Trade Agreement, should apply to the 'employees ofseveral employers, including Respondent. At issue as well is the good faith of the partiesin (entering into the program 'to ease the wage differential described -above Accordingly, Ishallmake no findings on these two issues.Moreover,I need not resolve these points todetermine the questions presented to me by the instant complaint.3Both 'terms, New Work and Repaint Work, appear to be words of art peculiar to thepainting industry. The record does not,indicate that either term had any significance to thewood finishing trade.4The July 1, 1964, agreement between the Association and the Union provided for a$4.16 per hour rate for Bronx-Manhattan finishers. As noted, effective August 1, 1964,Respondent applied the terms of theAssociationagreement to its finishers. JOHN LANGENBACHER CO.261poses on the W-2 forms supplied by the Company.In LiCausi's case the discrep-ancy was approximately$2,000.Froehlich's finishers reported the same problem.On receiving his statement Blum pointed out the disparity in the figures to Fore-man Comi. When Comi asked what difference it made to Blum, the latter explaineditaffected his vacation pay and the amount paid as a percentage contribution byRespondent for welfare purposes.Comi replied that the finishers made enoughmoney and he could not understand why they fussed about little things. Once againBlum formed a committee of Langenbacher and Froehlich finishers, this time him-self serving as a member.The committee visited the Insurance Fund's office wherethey learned Respondent was making its percentage contributions on straight timeearnings for both regular and overtime hours, with no contribution made on pre-mium, bonus,or any overscale portion of wages. The foregoing method of compu-tation was proper under the Association agreement, but not under the Trade Agree-ment which called for contributions to be made on gross wages. LiCausi discussedthe Company'smethod of contribution with Falso, its office manager, who con-firmed that contributions were not being made on premium time.Following this visit to the Insurance Fund, Blum, using his own mailing list ofwood finishers,sent out some 70 to 80 cards to finishers in the city inviting themto a meeting.At this meeting,held in mid-April 1965,theHardwood FinishersClub (herein called the Club) was organized.As explained by Blum,the purpose ofthe Club was"to protect our Bronx and Manhattan woodwork finishers from beingrelegated to an inferior contract like the Queens and Brooklyn men were workingunder.We wanted to continue to keep together for our mutual protection."FrankSchonfeld,a painter, Blum, and Louis Candela, a finisher then employed by Froeh-lich and now working for Langenbacher,were elected officers of the club.Thoughit had no dues, the Club met fairly regularly withexpensescovered by contributionsfrom the members.On June 29,1965, seven members of the Club,including Blum and FrankInfranca,met with Morris Arber at the Union'soffice to complain of Respondent'smethod of contribution to the Insurance Fund.When no remedial action satisfac-tory to them was undertaken by the Union,Blum, Infraca,LiCausi,and 17 otherfinishers and Schonfeld, the painter,petitioned the court for permission to sue Rar-'back and Arber for alleged breach of their fiduciary duties as union officers.B.The split-shift incidentIn June of 1965 Langenbacher was working on a contract for the interiors of,over 30 branches of the Chase Manhattan Bank. Because of delays in construction,Respondent's end of the job could not be installed at the job sites and as a resultthe finished material piled up at the plant,the finishing room being used for storageafter Respondent'swarehouse and truck dock had been filled. It thus became dif-ficult for a full shift of finishers to properly function in the crowded quarters.On Saturday,June 19, 1965, Foreman Comi called the finishers together andafter telling them that the Company had a number of jobs which had been con-tracted on the assumption of no overtime costs, asked the men to work a split shift,with half the force working from 8 a.m. to 4:30 p.m. and the other half reportingat 12:30 p.m. and working until 9 at night.After an exchange between Blum andComi about the proper rate of pay for such an arrangement and the necessity of,obtaining union approval, Comi said, "We are not all pure. We don't always dowhatever the Union says." The men refused to go along with Comi's suggestion,and after he called Tolksdorf,allwent up to the latter's office for further discussionof the proposed work schedule change.Tolksdorf greeted the five finishers who came to his office by asking what theirbeef was. He went on to say they were doing wrong by Comi and pointed out thattheir earnings had been high. Tolksdorf then turned to Frank Infranca and sayinghe understood Infranca had a big mouth,suggested he serve as spokesman.Tolks-union official and told the company president of Infranca's "big mouth."Referringto the finishers'previous Jewish foreman, Tolksdorf said to them,four of whomwere Italian,that he could have loaded the plant with Jews, attaching to the refer-ence an obscene appelative,but thatinstead he had made one of their own kind theforeman,namely Frank Comi.At this point Blum, after noting his opinion ofTolksdorf's remark,left the meeting.Thereafter,Tolksdorf pointed out that John Imbasciani and Liggio had workedfor Langenbacher for many years and that he had taken Infranca and LiCausi off 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe streets.He stated his feeling that the men could repay him by working thesplit shift at straight time pay. After discussion as to how long the second shiftwould continue and under such an arrangement, the finishers refused to go alongwith the change in working hours. At this point the men left. Infranca alone testi-fied that as they left the office, Tolksdorf said, again using fecund shop language,that what the men had done unto him this time, he would do unto them the next.Infranca explained that he alone heard this remark because he was the lastemployee to leave the office. Tolksdorf denied making the statement. The ChaseManhattan contract was subsequently canceled at a loss to Respondent and thefinished material moved out to a competitor's plant.General Counsel alleges that the employees were engaged in protected concertedactivity during the course of their joint refusal to work the split shift. I so find.Interboro Contractors, Inc.,157 NLRB 1295.Further, it is alleged that Tolksdorf's parting shot to Infranca as the men left theoffice was a threat of reprisal for the finishers having engaged in the protected con-certed activity found and violated Section 8(a)(1) of the Act. I so find.TheYoungstown Cartage Company,146 NLRB 305. In so finding I necessarily creditInfranca's testimony that the statement was made and discredit Tolksdorf's denial.Imbasciani, the only witness to the meeting who was not directly involved in theoutcome of this proceeding, substantially corrobrated Infranca's account of themeeting in all respects other than Tolksdorf's threat, an omission explained by hishaving left the office before Infranca and so having been beyond earshot when thewords were spoken: In choosing between Infranca and Tolksdorf, I rely uponImbasciani's support of Infranca, as well as my observation of the witnesses'demeanor while testifying and Tolksdorf's general lack of candor.C. The Anthony Comi incidentForeman Frank Comi's college student son Anthony worked in Respondent'sfinishing department during vacations from his studies. Prior to the summer of 1965Anthony was not a member of the Union. In June of that year, Anthony againcame to work in the factory.This time Anthony's presence in the finishing department caused unrest. JohnKohnken, the apprentice, complained to all who would listen that he was doingmenial, manual tasks, while Anthony was working as a journeyman. Others wereconcerned that the finishers in the Langenbacher shop would be exposed to accusa-tions of disloyalty to District Council No. 9 if they worked with Anthony, thennot a member of the Union.During the morning of June 30, Shop Steward Liggio approached Frank Comiand told the foreman of the finishers' concern about Anthony's nonunion status.Frank Comi became upset and stormed from worker to worker, asking if each hadany objections to his son working in the shop.Blum sought to explain to the foreman that the men had been holding meetingsand had gone to the District Council about their grievances, among which werecomplaints about nonunion men working in union shops. Comi replied that he hadheard of these meetings through the grapevine and went from Blum to anotherworker.Thereafter,Comi took the problem to Tolksdorf who advised him to sendAnthony to the Union to obtain an apprentice card. That very afternoon Anthonywent to District Council No. 9, where he paid 3-months dues in advance andobtained a working card. Nothing more was heard of the matter until GeneralCounsel at the opening of the hearing herein moved to amend the complaint to.allege that the employees were engaged in protected concerted activity when com-plaining of Anthony's employment. General Counsel further alleges that FrankComi's angry investigation of Liggio's report of the men's concern constituted awarning to the employees to refrain from such concerted activity.I shall recommend that this allegation of the complaint be dismissed. In so,doing I do not dispute that the employees, however wrong in their grievance,5 wereengaged in protected concerted activity in pressing their complaint.Interboro Con-tractors, Inc.,157 NLRB 1295, footnote 7 and cases cited therein. However, I donot find that Frank Comi warned the employees to refrain from their concerted6 Though Anthonyhad not joinedthe Union by June 30, he had not as of that datebeen employed30 days, and was thereforefree,under the statute and the contract, towork withoutunion sanction. JOHN LANGENBACHER CO.263activity.No direct evidence was offered of such a warning. If one be found, itmust be inferred from Comi's manner of investigating the depth of employeeopposition to his son's employment. This I cannot do. While Comi's anger at thefinishers' complaint would under ordinary circumstances have exceeded a normallyexpected reaction, even then I would read no warning into his conduct. Moreover,I am mindful that this protest was directed against his son and would thereforeelicit a stronger response. SeeThor Power Tool Company,148 NLRB 1379.D. Comi warns Blum to cease his union activitiesCarl Blum was laid off by Comi on July 2 or 3, 1965, with orders to call hisforeman during the course of the following week to learn when to report back towork. Pursuant to these directions Blum telephoned Comi at Respondent's plant forinstructions.During this conversation Comi reiterated a previous warning to Blum,that should he be further involved in union activities and "these people upstairs"atLangenbacher hear about it, they would drop him from their employ immedi-ately and Comi would be powerless to help. Further, Comi expressed surprise thatBlum had not learned a lesson from his previous activities. Blum, whose versionof the conversation I credit over Comi's denial that he had uttered the threat,explained that Comi's last remark referred to Blum having usually been on everycommittee formed that had anything to do with employee benefits.Company records, which establish that Blum did not work during the weekending July 11, 1965, support his recollection of the conversation. Blum testifiedthat he had called Comi during the week while on layoff status. Comi, on theother hand, stated that while he had originally told Blum "to take a few days off,"he suddenly discovered need for Blum's services and over the weekend called himback to work. Thus, Comi recalled that Blum had not been on layoff during theperiod in question. The entire conversation, Comi stated, consisted of his tellingBlum to forget the layoff and report for work on Monday. Since Blum was onlayoff for the week, Comi's account of the conversation is erroneous.I find Comi's warning that Blum's services would be terminated by Respondentif top management learned of his involvement in activities protected by the Actviolated Section 8(a)(1).E. The lawsuitFollowing the failure of union officials to take action satisfactory to them torectify what they conceived to be improper contributions to industry welfare fundsby certain employers, including Respondent, 20 finishers and 1 painter took thematter to court. On July 15, 1965, this group acting "on behalf of and for thebenefit of District Council No. 9" filed a petition pursuant to Section 501(b) ofthe Labor-Management Reporting and Disclosure Act of 1959, for leave to com-mence an action against Rarback and Arber for alleged breach of the fiduciaryduties imposed by Section 501(a) of that statute.Among the named plaintiffs were the alleged discrimintees, Blum, Infranca, andLiCausi. Joining with them were three other Langenbacher employees, Liggio,Imbasciani, and Bernard Brady. Additional plaintiffs were John Pawlizyn andLouis Candela, who were hired by Langenbacher after the events herein.In sum, the events and transactions set forth in section A,supra,entitled "Back-ground," constitute the alleged violations of fiduciary duties by the Union's officials.The Association agreement with its program for equalizing finishers' wages through-out the city of New York is alleged to be a "sweetheart" agreement. In the variousaffidavits filed in support of the petition for leave to sue, the grievances of Langen-bacher's finishers against their employer are prominently expounded.This initial petition for leave to sue was denied but a second petition filed onJuly 28, 1965, was granted on August 23.On September 29, Tolksdorf gave an affidavit in support of a motion for sum-mary judgment filed by the defendants, Rarback and Arber.General Counsel urges that the employees were engaged in protected concertedactivity when participating as plaintiffs in this action against their Union's officials.I so find.F. The layoffsOn August 12, 1965, Respondent laid off Blum and LiCausi, together withKohnken, the apprentice, Gruenstrass who had been hired on July 13 and Lucia,so new to the industry that he was not yet a member of the Union although experi-enced in wood finishing from his prior employment in furniture manufacturing. ThefollowingMonday, Infranca, who was not at work on August 12, was furloughed. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is conceded that the layoff was economically motivated,occasionedby the typeof work coming through the shop at that time which did not require finishing inthe shop,but was instead painted at the construction site after installation. How-ever,General Counsel alleges that Respondent took advantage of this layoff to riditself of the named alleged discriminatees by not recalling them to employment.Kohnken, Gruenstrass,and Lucia were recalled to work within a reasonableperiod of time after the layoff. Much evidence was adduced about industry practicepertaining to recalls after layoff. Additionally,proof was offered on the identityand comparative skills of new employees hired by Respondent at the very time itwas ignoring requests by the three discriminatees to be put back to work.In finding that Langenbacher violated Section 8(a)(1) by its refusal to recallthe three employeesfromlayoff status,I do not deem it necessary for me to decidewhether, in the absence of any such contract provision,wood finishers by industrycustom and practice have seniority and recall rights. Nor do I see the need for meto rule whether a wood finisher trained in Germany 40 years ago is a more valu-able employee than one who had worked 11 years without break for Respondent.6Rather, I base my findings on Coral's admissions made while offering the threefinishers employment at a carpenter's shop and the very act of seeking to placethem in that employment,conduct I find to be out of character with usual behavior.G. The luncheonette incidentShortly after the August 12 layoff, Fred Correale, finishing foreman for WilliamSomerville, Inc. (herein called Somerville), requested that Comi refer some finish-ers to him. A day or two later Comi returned the call, told Correale he had threemen available and asked how much work there was for them. Correale estimatedthere were at least 5 weeks of work on hand, probably more. Comi said he wouldtalk to, the men and see if they would accept Correale's offer. When Correaleasked that good men be sent, Comi allayed his concern by naming LiCausi,Infranca, and Blum as the men he had in mind. Correale had worked with Infrancaand LiCausi when he had been employed by Langenbacher some years before andknew them to be qualified. When Correale asked why Comi was sending thesethree men, inquiring if work was slow at Langenbacher, Comi put him off, sayinghe would discuss this with Correale later.Comi called the three men together for a meeting on Wednesday, August 18,1965, at a luncheonette located on the same street as Respondent's plant. The fourmen assembled some minutes after 10 a.m. After Comi announced that work wasavailable for them at another plant, Blum asked if this meant the layoff was perma-nent. Comi replied that he could not give an answer. The men would have to readbetween the,lines, he said, and if they returned to the plant looking for work, sawnew faces and available work, but Comi would not hire them, they would knowthe answer to the question. Comi stated the decision to lay them off was not hisand that he was merely following orders. Comi then pointed out to Blum that hehad warned him of the consequences of continued union activity, but understoodthat it was in Blum's nature to be so involved. Turning to Infranca and LiCausi,Comi expressed surprise and disappointment at their activity. Noting that they hadhad good jobs, Comi said they had no business getting involved in union activity.To Infranca and LiCausi, Comi raised the possibility that if they "kept their nosesclean" and came back after several months and apologized to Tolksdorf, theycould again work for Langenbacher. Comi then asked them to think over the joboffer (the men knew that the shop involved was Somerville) and to give him ananswer when he returned to the luncheonette in a few minutes. Infranca andLiCausi accepted the jobs at Somerville, but Blum agreed with Correale that it-would be best for him not to start on a new job as he was scheduled for surgeryon his hand. In fact, Blum entered the hospital on September 8 and was unavail-able for work until after October 6.LiCausi and Infranca started working for Somerville on Monday, August 23.On LiCausi's recommendation, Correale hired John Kohnken, Langenbacher'sG In reaching my ultimate conclusions herein I am not unmindful of the fact thatInfranca was primarily skilled as a sprayer and Pawlizyn, who was employed after theAugust 12 layoff, Is also valuable principally for his spraying ability. I note as well thatLiCausi was rated as a good all around finisher as were most of the new hires after thelayoffin question.Finally, whileBlumwas utilized mostly as a rubber (one who buffs afinished surface),in the faceof Respondent continuing unchanged its prelayoffoperation,I must assume that his skill as wellwas needed in the production process. JOHN LANGENBACHER CO.265apprentice who had also been laid off on August 12. Kohnken started work onTuesday morning, at which time Correale assured him of a long period of employ-ment at Somerville. However, on Thursday, Kohnken informed Correale that Comihad called and said he wanted Kohnken to return to Langenbacher. Kohnkenfinished out the week at Somerville and then returned to Respondent'semploy.While working for Somerville, Kolinken received journeyman contract scale wages.Comi's version of the luncheonette meeting itself substantially conforms to thatof the three discriminatees, except that he denies any reference to union activitiesor that work might be available in the future for Infranca and LiCausi if theyapologized to Tolksdorf. Comi remembers questions concerning the duration ofthe layoff to which he recalls replying that he could not say. Comi's recollectionof the date and time of the meeting conflicts with that of Correale and thediscriminatees.I credit the employees' testimony attributing to Comi the statements squarelyestablishingRespondent's unlawful reasons for failure to recall them to work. Ifitwas Comi's purpose to serve only as a conduit for Correale's job offer there wasno need for him to call the men together. Comi could have transmitted the messageby telephone or could simply have given the employees' telephone numbers toCorreale. In part, I conclude that Comi wished to justify his actions to the employ-ees and to exculpate himself from blame for their loss of employment. However,I find controlling, the need to explain to them why in this particular layoff situationthey should take other employment. LiCausi had worked for Langenbacher for 11years; Infranca for 6; and Blum had been in the plant finishing unit since Decem-ber 1963. During their respective periods of employment each had been laid offa number of times. However, on every occasion in the past, recall to work hadshortly followed. Based on their years of experience with Respondent's layoff andrecall procedure, no reason existed for the employees to believe that this furloughwas in fact a discharge. Accordingly, absent direct information that they couldexpect no further work from Langenbacher, Comi could not have reasonablyexpected that the three finishers would accept Correale's offer. Thus, Comi's expla-nation that he merely advised the men of Correale's offer lacks credibility. More-over, Comi's account of what was said in his meeting with the men is questionedby his inaccurate recall of the time and date of the encounter.Accordingly, I conclude and find that Respondent's failure to recall to workInfranca,LiCausi, and Blum, in spite of a letter they wrote requesting reemploy-ment, telephone calls, and visits to the plant for the same purpose, was in reprisalfor their concerted activity,and a violation of Section 8(a)(1)? In so finding, Ihave considered the various defenses raised by Respondent; that there was noobligation to recall the laid off employees;thatwhen work was available betterapplicants were at the door; and,that it was against the rules of the game to callInfrancaand LiCausiaway from their employment at Somerville. I would find theviolation here even if I did not reject these defenses as being without merit, whichI do, noting that the employees had always been recalled before,that no challengewas made to their complete ability to handle their job assignments,and that Comihad no compunctions about calling Kohnken away from Somerville.In view of mycrediting the testimony establishing Comi'sadmissions,and my findings above ofprior warnings of retribution to come for concerted activities,I find the true reasonfor the refusalto reemployBlum, LiCausi,and Infranca was their protected con-certed activities.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring inconnection with the operations of Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving foundthat theRespondent engaged in unfairlabor practicesin violation ofSection 8(a) (1) of the Act,I shall recommend that it cease and desist therefromand take certain affirmativeaction designed to effectuate the policiesof the Act.7In view of the fact that the remedy would be the same,I find it unnecessary to deter-mine whether the failure to recall to work also violated Section 8(a) (3) of the Act. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDIhave found that Respondent's refusal to recall Blum,LiCausi, and Infrancafrom layoff violated Section 8(a)(1) of the Act. My Recommended Order shallprovide for their reinstatement and that they be made whole for any loss of earn-ings resulting from the discrimination,their backpay to be computed in the mannerset forthin F. W.Woolworth Company,90 NLRB 289,with interest thereto in themanner setforthinIsis Plumbing & HeatingCo.,138 NLRB 716.Upon the foregoing findings of fact and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.John Langenbacher Co., Inc.,isanemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The evidence adduced herein establishes that Respondent threatened employ-eeswith reprisals for their having engaged in protected concerted activities andrefused to recall Carl Blum, Joseph LiCausi, and Frank Infranca to its employafter an economic layoff in August 1965, in violation of Section 8 (a)( 1) of the Act.3.The unfair labor practices enumerated above are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERThe Respondent, John Langenbacher Co., Inc.,itsofficers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Threateningemployeeswith reprisalsfor engaging in protected concertedactivitiesor warningemployees to refrain from unionactivities.(b)Refusingto recall employees from layoff or otherwisediscriminating inregard to their hire,tenure ofemployment, or any otherterm or condition ofemployment,because theyhave engaged in concerted activitiesfor the purpose ofcollective bargainingor other mutual aid or protection.(c) In any likeor relatedmanner interfering with,restraining,or coercingemployeesin the exerciseof their rightto engage in or to refrain from engagingin any orall of the activities specifiedin Section7 of the Act, except tothe extentthat such right may be affected byan agreement requiringmembershipin a labororganization as a conditionof employment,as authorized by Section 8(a)(3) oftheAct,asmodifiedby the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action whichit is found will effectuate thepolicies of the Act:(a)Offer to Carl Blum, Joseph LiCausi, and FrankInfranca immediate andfullreinstatementto their former or substantiallyequivalent positions,withoutprejudice to anyrights or privilegesthey may have enjoyed,and make each of themwhole forany losshe may have suffered byreason of the failureto recall him toemployment in themannerand to theextentset forthin the section entitled "TheRemedy."(b)Notify the above-named employees if presently serving inthe Armed Forcesof the UnitedStatesof their rightto full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Trainingand ServiceAct, as amended, after discharge from the ArmedForces.(c)Preserve and, upon request, make available to the Boardor its agents, forexamination and copying, all payroll recordsand reports and all other records nec-essary or useful to determine the amount of backpay due.(d) Post at its Bronx, New York, plant, copies of the attached notice marked"Appendix A." 8 Copies of said notice, to be furnished by the Regional Directorfor Region 2, after being duly signed by an authorized representative of the Respond-ent, shall be posted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.8 In the event that this Recommended Order is adopted by the Board the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." BEERCOMPANY OF BATTLE CREEK, INC.267(e)Notify the Regional Director for Region 2, in writing, within 20 days fromthe receiptof this Decision,what stepsithas taken to comply therewith .9IT IS FURTHER ORDERED that the complaint be dismissed insofar as it allegesunfair labor practicesnot foundherein.D In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director for Region 2, in writing, within10 days from the date of the receipt of this Order, what steps Respondent has taken tocomply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with reprisals or warn themagainstengaging in concerted or union activities.WE WILL NOT refuse to reemploy employees because they engaged in con-certed or union activities.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their right to engage in or to refrain fromengaging in any or all of the activities specified in Section 7 of the Act, exceptto the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.WE WILL offer Carl Blum, Joseph LiCausi, and Frank Infrancaimmediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to any rights or privileges previously enjoyed and makethem whole for any loss of pay they have suffered by reason of the discrimina-tion against them.JOHN LANGENBACHERCO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Notify the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice orcompliance with itsprovisions, they may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York 10022, Tele-phone 715-5500.Beer Company of Battle Creek,Inc.andLocal 34, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Ind.).Case 7-CA-5432.October 21, 1966DECISION AND ORDEROn July 20, 1966, Trial Examiner Jerry B. Stone issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-161 NLRB No. 24.